Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/21 has been entered.
     Examiner’s Comments
The language “spatial accuracy required during rendering” as set forth in claims 32 and 42 is interpreted in view of applicants specification in paragraph [0071], that is the accuracy is dependent upon whether metadata is used of not; if one wants to hear at a higher level of accuracy then metadata is used.  There is nothing else in applicant’s disclosure that teaches any more than this interpretation.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim(s) 32, 34, 37, 39 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wuebbolt et al. (US 2017/0140764 A1) , cited by applicant.
Re claim 32:  Wuebbolt et al. teaches a method comprising:
obtaining audio signals wherein the audio signals represent spatial sound (see figure 1 and paragraph [0022] in which contains audio inputs and can be used to render spatial audio using linear methods (see figure 3 including elements for rendering);
obtaining spatial metadata (paragraph [0022]) corresponding to the spatial sound represented by the audio signals; and
associating the spatial metadata with the obtained audio signals so that in a first rendering context the obtained audio signals are used for rendering without using the spatial metadata and in a second rendering context the obtained audio are used for rendering with using the spatial metadata wherein using the spatial metadata to process the obtained audio signals increases the spatial accuracy of the rendered audio signals (see teaching in paragraph [0014], optimize rendering in which the rendering can be achieved with the use of the metadata or without the use of the metadata by switching between modes, wherein the associating of signals includes at least transmitting the metadata and the audio to a rendering device (decoding device 60 used for rendering),  wherein the first or second rendering context

movement of a user, or
a spatial accuracy required during
rendering (this feature satisfied by the use of  metadata if one wants to hear at a higher level of accuracy, i.e. an optimized rendering, paragraph [0014]).  
Re claim 34: the claimed spatial properties as set forth is satisfied by the teaching in paragraphs [0022 and 0031] discussing types of metadata information.
Re claim 37: the alternatively claimed features as set forth are satisfied by the teaching in paragraph [0038] by the use of multiple placed microphones 
Re claim 39: the claimed rendering of a type of rendering device used is taught by the device arrangement including a rendering that uses metadata or an arrangement that does not use the metadata 
6. 	Claim(s) 32-34, 37, 39-40, 42-44, 47, 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (cited by applicant).
Re claim 32: Goodwin et al. teaches a method comprising:
obtaining audio signals wherein the audio signals represent spatial sound and are configured to be used to render spatial audio using linear methods (see figure 2 along with paragraph [0046] in which audio is obtained by microphones to be used for rendering (figure 4);
obtaining spatial metadata corresponding to the spatial sound represented with the audio signals (paragraph [0051]); and
associating the spatial metadata with the obtained audio signals (paragraph [0051]) so that in a first rendering context the obtained audio signals (stored and transmitted, later 
storing the spatial metadata with the obtained audio signals (paragraph [0051, subsequently stored and transmitted), wherein the first or second rendering context
comprises one or more of:
movement of a user, or a spatial accuracy required during rendering (this feature is satisfied as discussed in paragraphs [0004, 0072, 0086 and 0111] to achieve an increase or higher degree of spatial fidelity, i.e. reproduce to the listener a spatial audio scene that is an accurate representation of the audio scene).  
Re claim 42: Goodwin et al. teaches an apparatus comprising:
a processing circuitry (processor) and memory circuitry (software module) that enables the operations of (paragraph [0117])
obtaining audio signals wherein the audio signals represent spatial sound and are configured to be used to render spatial audio using linear methods (see figure 2 along with paragraph [0046] in which audio is obtained by microphones to be used for rendering (figure 4);

associating the spatial metadata with the obtained audio signals (paragraph [0051]) so that in a first rendering context the obtained audio signals (stored and transmitted, later used in rendering) are used to render spatial audio without using the spatial metadata (paragraph [0057, legacy playback by ignoring metadata) and in a second rendering context the obtained audio signals are used to render spatial audio using the spatial metadata (paragraph [0051] optionally retrieved), wherein using the spatial metadata to process the obtained audio signals increases the spatial accuracy of the rendered audio signals (optimize spatial audio reproduction fidelity), wherein associating the spatial metadata with the obtained audio signals comprises at least one of: transmitting the spatial metadata and the obtained audio signals to a rendering device (paragraph [0051, subsequently stored and transmitted); or
storing the spatial metadata with the obtained audio signals (paragraph [0051, subsequently stored and transmitted), wherein the first or second rendering context
comprises one or more of:
movement of a user, or a spatial accuracy required during rendering (this feature is satisfied as discussed in paragraphs [0004, 0072, 0086 and 0111] to achieve an increase or higher degree of spatial fidelity, i.e. reproduce to the listener a spatial audio scene that is an accurate representation of the audio scene).  
Claims 33 and 43: see paragraph [0063] in which the operations can be improved by taking into account multiple frequency bands
Re claims 34 and 44: note that the metadata included is related to a sound space, i.e. audio scene which is the environment in which the audio is captured by microphones (paragraph [0051]) 
Re claims 37 and 47: note that the captured signals are obtained from a microphone array (i.e. plural microphones spaced from one another) satisfying the alternative arrangement as set forth
Re claims 39 and 49: note that the rendering can be for a type of rendering device arrangement (playback configuration paragraph [0072])
Re claims 40 and 50: see teaching in paragraph [0098] in which rendering is adjusted based on movement of a user (listener’s head motion) which this head tracking includes at least one of a rotational movement or a nonrotational movement as set forth.  
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
9. 	Claims 42, 44, 45, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbolt et al. in view of Baumgarte et al.
Re claim 42: Wuebbolt et al. teaches a method comprising:
obtaining audio signals wherein the audio signals represent spatial sound (see figure 1 and paragraph [0022] in which contains audio inputs and can be used to render spatial audio using linear methods (see figure 3 including elements for rendering);
obtaining spatial metadata (paragraph [0022]) corresponding to the spatial sound represented by the audio signals; and
associating the spatial metadata with the obtained audio signals so that in a first rendering context the obtained audio signals are used for rendering without using the spatial metadata and in a second rendering context the obtained audio are used for rendering with using the spatial metadata wherein using the spatial metadata to process the obtained audio signals increases the spatial accuracy of the rendered audio signals (see teaching in paragraph [0014], optimize rendering in which the rendering can be achieved with the use of the metadata or without the use of the metadata by switching between modes, wherein the associating of signals includes at least transmitting the metadata and the audio to a rendering device (decoding device 60 used for rendering); wherein the first or second rendering context
comprises one or more of:
movement of a user, or
a spatial accuracy required during

Re claim 45: see paragraph [0031], which includes sub paragraph [0038] in which the metadata can include the alternatively claimed distance/ direction or energy ratio parameters as set forth 
10. 	Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbolt et al. in view of Chon et al. (US 2018/0091917 A1).
The teaching of Wuebbolt et al. is discussed above and incorporated herein.  Wuebbolt et al. however does not teach that the audio signals are first order Ambisonic signals as set forth in claims 41 and 51.  Chon et al. teaches in the same environment of audio rendering hat the audio signals being used can include first order Ambisonic signals, paragraph [0071] thereby providing an alternative form of an audio signal used for . 
11. 	Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuebbolt et al. in view of Baumgarte et al. as applied to claims 42, 44, 45 and 47-49  above, and further in view of Chon et al. (US 2018/0091917 A1).
The teaching of Wuebbolt et al. in view of Baumgarte et al. is discussed above and incorporated herein.  This combination however does not teach that the audio signals are first order Ambisonic signals as set forth in claim 51.  Chon et al. teaches in the same environment of audio rendering hat the audio signals being used can include first order Ambisonic signals, paragraph [0071] thereby providing an alternative form of an audio signal used for rendering.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Wuebbolt et al. in view of Baumgarte et al. as applied to predictably provide an alternative audio format used when performing a rendering operation.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
12. 	Claims 41 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. in view of DiVerdi et al. (US 10,803,642 B2)
Re claims 41 and 51: note teaching in paragraph [0077] of Goodwin et al. in which a 4 channel microphone signal is captured which corresponds to as claimed a first order .   
Allowable Subject Matter
12. 	Claims 36 and 46 are allowed.
13. 	Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed method including in combination the features of claim 32 that additionally uses spatial metadata to process the audio signals comprises at least a direct part and an ambient part of the audio signals based on the spatial metadata as set forth in claim 35 is neither taught by nor an obvious variation of the art of record. 
Response to Arguments
15. 	Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive. 
Concerning Wuebbolt et al.:  applicants argues that the modes of operation do not include either one of a movement of a user or a spatial accuracy required during rendering; i.e. optimization of rendering does not imply that spatial accuracy is optimized to a required level during rendering.  It is noted that the claims as set forth do not have limitations directed to level(s) of requirements as argued but instead only that there is a spatial accuracy required during rendering. Applicant’s specification discusses (paragraph [0071]) that a spatial accuracy is when a user can ear spatial audio with a higher level of accuracy; i.e. when one wants to hear at a higher level of accuracy then use metadata.  Therefor the claimed accuracy required appears to be whether metadata is used or not.  Clearly in Wuebbolt et al. the purpose is to optimize rendering [0014], improve a rendering, paragraph [0042] that is to provide a higher level of accuracy in the rendering due to whether metadata data is used or not.  Therefor Wuebbolt et al. is deemed to satisfy the invention as set forth.  There appears to be no more specifics disclosed in applicant’s arrangement that determines various requirements for spatial accuracy other than whether then when metadata is used or not.   What is these required spatial accuracies refer to by applicant? 
Concerning Goodwin et al.:    applicant argues that optimization of spatial audio reproduction fidelity as taught in Goodwin et al. does not imply that spatial accuracy is optimized to a required level during rendering as set forth.  It is noted that the claims do not set forth limitations that optimize spatial accuracy to a required level during rendering, but instead only that there is a spatial accuracy required during rendering.   Applicant’s specification discusses (paragraph [0071]) that a spatial accuracy is when a user can ear spatial audio with a higher level of accuracy; i.e. when one wants to hear 
Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/20/21